Citation Nr: 0321283	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a circulation 
disorder of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and his son




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1959.

This appeal arises from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
low back disability to include a circulation disorder of the 
lower extremities.  The RO has certified for appeal a single 
issue to include both a low back and circulatory disorder.  
Based on the favorable decision below regarding the low back 
disability, the Board of Veterans' Appeals (Board) has 
separated the two issues on the title page.  The issue of 
entitlement to service connection for a circulatory disorder 
will be remanded for development of the medical evidence.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision regarding 
the issue of entitlement to service connection for a low back 
disability has been obtained.

2.  The lay evidence supports a finding of an in-service back 
injury and subsequent chronic symptomatology.

3.  The medical evidence supports a nexus between the 
veteran's current chronic lumbar sprain and degenerative disc 
disease with an old herniated disc at the L4-L5 level, and 
his in-service injury.



CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chronic lumbar sprain and degenerative disc disease with an 
old herniated disc at the L4-L5 level have been met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Regarding the issue of entitlement to service connection for 
a low back disability, the Board is satisfied that all 
relevant facts regarding that issue have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. § 5103, 5103A, 5107 (West 1991 & 
2002); 38 C.F.R. § 3.159 (2002).  The Board also finds that 
the recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  In any event, 
based on the favorable decision discussed below regarding 
this issue, the Board finds that any failure in VA's duty to 
notify and assist the veteran regarding this claim is moot.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection for a Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The veteran has claimed that he injured his low back during 
his active military service, either in the spring or summer 
of 1958, which required hospitalization for several weeks.  
The veteran testified that as a combat engineer he was 
required to build a bridge over a river at his U. S. Army 
base.  While carrying a section of this bridge to the river, 
the crew carrying it slipped on the river bank and the 
section landed on the veteran.  He was pinned down until 
other soldiers could lift it off of him.  He asserted that he 
was taken directly to the base hospital where he was kept for 
a number of weeks for treatment.  The veteran claimed that 
his treating physician had informed him that he was to do 
light duty upon his release.  He has also testified that he 
had repeated back problems since this injury.  In support of 
his claim, the veteran has submitted five lay statements from 
family and fellow servicemembers that has corroborated his 
claimed in-service back injury and subsequent 
hospitalization.

At his hearing in March 1999, the veteran testified that he 
was first treated post-service for his back problems in 1969 
or 1970 by a private chiropractor.  A private outpatient 
record date in December 1979 noted the veteran's complaints 
of back pain and that he had previously been seen at that 
facility in 1974 for similar complaints.  The veteran 
reported a long history of back problems.  The diagnosis was 
mechanical back pain with radiculopathy.  

A private orthopedic examination was given to the veteran in 
early May 1988.  He indicated that the onset of his current 
back pain had been the previous Thursday when he slipped and 
injured his back; however, the veteran claimed that he had 
experienced intermittent spells of backache off and on since 
1960 and had first sought treatment for these problems in 
1974.  A computerized tomography (CT) scan of the previous 
year reportedly found neural foramina at the L4, L5, and S1 
levels.  A lumbar spine X-ray noted straightening of the 
lumbar lordosis, decrease in the disc spaces at the L4-L5 and 
L5-S1 levels, and facet joint sclerosis in the lower lumbar 
segments.  The diagnoses included discogenic pain syndrome, 
narrowing of the disc interspaces, mechanical low back pain 
syndrome, and facet joint sclerosis.  

The veteran's low back complaints received outpatient 
treatment from May 1989 to June 1990, to include traction and 
physical therapy.  An outpatient record of April 1990 
reported that a CT scan had revealed an "old" herniated 
disc at the L4-L5 level with calcification in the disc area.  
The treating physician reported, "I discussed with [the 
veteran] that [the CT scan findings] could explain why he's 
had chronic intermittent low back and [right lower extremity] 
pain for a number of years."  The outpatient assessments 
included somatic dysfunction, facet joint disease, and 
bulging disc syndrome.

A private orthopedic consultation was afforded the veteran in 
April 1990.  The veteran reported a history of low back and 
leg symptomatology "dating back to 1958."  The veteran's 
most recent and significant episode began in April 1988 after 
he had slipped on ice.  A recent CT scan revealed disc space 
narrowing and anterior spurring at the L4-L5 and L5-S1 
levels, lateral disc herniation and central/right-sided 
calcified disc herniation at the L4-L5 level (with nerve root 
impingement), and soft tissue bulging at the L5-S1 level.  No 
diagnosis was reported.

An apparent physical therapy consultation dated in June 1990 
reported that the veteran was being seen for back pain.  He 
reported a 25 years history of off and on back pain.  The 
veteran indicated that his back pain had been exacerbated two 
years before after slipping and injuring his back.  No 
diagnosis was given.  

Private chiropractic treatment records dated from December 
1990 to February 1991 noted a diagnosis of low back sprain 
with possible myositis and tendonitis.  A treatment 
certification for the veteran's insurance company was 
completed by his private chiropractor.  The onset of the 
veteran's current chronic low back pain was indicated to be 
December 1990.  His medical history included chronic low back 
sprain from 1982 to 1985 and low back and right leg pain 
since 1988 with an exacerbation in January 1991 after 
shoveling snow.  This certification noted a diagnosis of 
degenerative disc disease (with noted X-ray findings 
indicating this disease effected the lumbar spine) and lumbar 
sprain with myositis and thigh pain.  

A private chiropractic outpatient record dated in October 
1997 noted an in-service injury (presumably to the veteran's 
low back) and a twenty-year history of off and on low back 
pain and radiculopathy.  In a letter of December 1998, the 
veteran's private chiropractor noted the veteran's history 
included no treatment for low back problems prior to his 
military service.  He indicated the veteran had reported a 
history of an in-service injury in 1958 with symptoms of 
discopahty since that injury.  The chiropractor opined, 
"This injury contributed, and may have been the sole cause 
of [the veteran's] ongoing back problem." 

Although the service medical records are missing in this 
case, there is substantial lay evidence that the veteran 
incurred a low back injury during his military service.  
Therefore, the Board will concede that such an injury 
occurred.  See Espiritu v. Derwinski, 2 Vet. App. 492,  
(1992) (a lay person is competent to provide evidence of 
injury and symptomatology).  The Board also finds sufficient 
lay evidence to determine that the veteran experienced 
repeated intermittent low back symptoms since this injury.  
Although there is no medical record noting treatment of a low 
back problem until the mid-1970's, the Board finds that the 
veteran's lay testimony is credible as it is consistent with 
his reported medical history taken since the late 1980's, 
many years prior to his original claim for service 
connection.  It is the Board's determination that lay 
evidence shows the veteran sustained a low back injury during 
his military service in 1958 and has suffered with chronic 
residuals of this injury since that time.  

Based on the competent medical opinions noted above, the 
Board also finds that the medical evidence supports an award 
of service connection for chronic lumbar sprain and 
degenerative disc disease with an old herniated disc at the 
L4-L5 level.  There is radiological evidence of an old 
herniated disc at the L4-L5 level.  A physician in April 1990 
associated this herniated disc with the veteran's past 
history of low back and leg pain.  It is probable that this 
is the same physician that prepared the orthopedic 
consultation report of April 1990 that noted a history of low 
back pain since 1958 and similar radiological findings.  
Thus, the Board finds that the treating physician of April 
1990 linked the veteran's old herniated disc with a history 
of low back pain beginning during the veteran's military 
service.  This nexus opinion is corroborated by the veteran's 
private chiropractor that in December 1998 directly 
associated the veteran's current low back disability with an 
in-service injury.  Therefore, the lay and medical evidence 
warrants the grant of service connection for the veteran's 
low back disabilities.  As the Board's decision is a full 
grant of all benefits sought on appeal in this matter, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for chronic lumbar sprain 
and degenerative disc disease with an old herniated disc at 
the L4-L5 level is granted.





REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In the current case, the veteran's service medical records 
are missing and presumed destroyed in a fire at the National 
Personnel Records Center (NPRC) during the 1970's.  A review 
of the claims file indicates that the RO conducted 
significant development in an attempt to obtain these 
records, but has been unsuccessful.

The veteran has claimed that he currently suffers with a 
circulation disorder in his lower extremities as a result of 
his in-service low back injury.  There is no competent 
medical opinion of record that has made such an association; 
however, VA has failed to provide the veteran with an 
examination to elicit such a nexus opinion.  On remand, the 
RO should provide the veteran with a cardiovascular 
examination to determine if a circulatory disorder exists in 
his lower extremities and whether such a disorder is 
associated with his in-service low back injury or his current 
low back disability.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  The RO should provide the veteran 
appropriate notice under the VCAA.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
request him to identify all physicians 
and or medical facilities that have 
treated his circulatory problems since 
his military service.  The RO should take 
all appropriate measures to obtain the 
identified treatment records.

3.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a cardiovascular examination to 
determine the existence and etiology of 
any circulatory disorder of the lower 
extremities.  Send the claims folder to 
the examiner for review.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should state 
whether the veteran currently suffers 
from a circulatory disorder in the lower 
extremities.  If so, the examiner should 
provide an opinion as to whether it is it 
at least as likely as not that the 
veteran's service-connected chronic back 
strain and degenerative disc disease 
caused or aggravated this disorder

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



